OPINION
Harkins, District Judge.
The plaintiffs and respondents have filed herein an application for rehearing, together with a brief in support thereof. For former opinion, see 253 P. (2d) 857.
We have carefully considered said application and brief, and are unable to find anything therein touching upon the points decided in the case. No good reason is advanced why a rehearing should be granted. The application is, therefore, denied.
Denied.
Blume, Chief Justice and Christmas, District Judge, concur.